          Case 1:19-cv-03645-SAG Document 10 Filed 07/31/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

JACOBY BENNETT.,               *
                               *
    Petitioner,                *
                               *
v.                             *     Civil Case No. SAG-19-3645
                               *
WARDEN RICHARD DOVEY,          *
                               *
    Respondent.                *
                               *
                        *************
                    MEMORANDUM OPINION

        Jacoby Bennett (“Bennett”) filed a Petition for Writ of Habeas Corpus pursuant to 28

U.S.C. § 2254 on December 20, 2019, challenging his sentence, which was imposed in the Circuit

Court of Baltimore City, Maryland on October 18, 1993. ECF 1. In his petition, which he files

pro se, Bennett raises four separate grounds, each relating to the basis for his murder conviction

and his sentence of “sixty years plus life.” Id.   The State filed a “Limited Answer” to Bennett’s

petition, focusing on this Court’s lack of subject matter jurisdiction and the untimeliness of

Bennett’s filing. ECF 5. In light of the record before this Court, no oral argument is needed. See

Local Rule 105.6 (D. Md. 2018). For the reasons set forth below, Bennett’s Petition for Writ of

Habeas Corpus will be denied.

   I.      Standard

        Under 28 U.S.C. § 2244, a petition for writ of habeas corpus must be filed within a one-

year limitations period, which runs from the latest of:

        (A) the date on which the judgment became final by the conclusion of direct review
            or the expiration of the time for seeking such review;

        (B) the date on which the impediment to filing an application created by State action
            in violation of the Constitution or laws of the United States is removed, if the
            applicant was prevented from filing by such State action;
           Case 1:19-cv-03645-SAG Document 10 Filed 07/31/20 Page 2 of 4




         (C) the date on which the constitutional right asserted was initially recognized by
             the Supreme Court, if the right has been newly recognized by the Supreme
             Court and made retroactively applicable to cases on collateral review; or

         (D) the date on which the factual predicate of the claim or claims presented could
             have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1).

   II.      Analysis

         Under any of those four provisions, Bennett’s petition is clearly untimely. He does not

assert any impediment to filing his application, any newly recognized constitutional right, or any

newly discovered factual predicate underlying his claims. See generally ECF 1. His judgment of

conviction became final on March 7, 1995, when his 90-day window for filing a petition for a writ

of certiorari with the Supreme Court expired. See ECF 5-1 (State Court record at SR 21, showing

that Court of Appeals of Maryland denied Bennett’s petition for writ of certiorari on December 7,

1994). Because Bennett’s judgment of conviction became final before the enactment of the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), which contains the existing

habeas provisions, Bennett’s one-year limitations period “began to run with AEDPA’s effective

date,” which is April 24, 1996. Hernandez v. Caldwell, 225 F.3d 435, 437-38 (4th Cir. 2000). His

deadline to file his federal habeas petition, therefore, was one year from the date of AEDPA’s

enactment, i.e., April 24, 1997. He is more than twenty years late.

         The running of a defendant’s one-year limitations period is paused during any period when

a properly filed state habeas petition is pending. See 28 U.S.C. § 2244(d)(2). However, Bennett

did not file a state habeas petition prior to April 24, 1997, and his limitations period therefore ran

on that date. Any subsequent state habeas petitions do not undo that expiration, because the one-

year period “does not begin to run anew for a year following denial of the state postconviction



                                                  2
         Case 1:19-cv-03645-SAG Document 10 Filed 07/31/20 Page 3 of 4



remedies.” See Gray v. Waters, 26 F. Supp. 2d 771, 772 (D. Md. 1998). The fact, then, that

Bennett began filing state court petitions, including a habeas action, more than twenty years later

does not afford him a new one-year limitations period.

       Lastly, the Court must consider whether Bennett’s limitations period was equitably tolled.

 To invoke equitable tolling, a petitioner must demonstrate “(1) that he has been pursuing his

 rights diligently, and (2) that some extraordinary circumstance stood in his way and prevented

 timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (citation omitted). In other words,

 equitable tolling is available only in “those rare instances where—due to circumstances external

 to the party’s own conduct—it would be unconscionable to enforce the limitation period against

 the party and gross injustice would result.” Rouse v. Lee, 339 F.3d 238, 246 (4th Cir. 2003) (en

 banc) (quoting Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000)). Despite this Court’s

 order affording Bennett a specific opportunity to address the issue of equitable tolling, ECF 6,

 Bennett’s response suggests only that he was previously unaware of the legal arguments he now

 makes. See ECF 9 at 2 (“Would it be ‘justice’ to toll Bennett because it took him 29 years to

 discover that he received a ‘life sentence’ for Bennett should be entitled to the benefit of the

 exceptions that are provided in 28 U.S.C. § 2244, to allow the Blockberger test to determine

 whether a murder to ‘no degree’ in count four (4) of Bennett’s verdict could have legally been

 the lesser-included offense after a ‘not guilty’ finding by the ‘jury’ for first degree murder?”).

 However, “even in the case of an unrepresented prisoner, ignorance of the law is not a basis for

 equitable tolling.” United States v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004). Bennett has not




                                                3
               Case 1:19-cv-03645-SAG Document 10 Filed 07/31/20 Page 4 of 4



    shown the required diligence or external circumstance prohibiting the timely filing of the instant

    action, and equitable tolling is thus unwarranted.1

      III.      Certificate of Appealability

             This Court shall not issue a certificate of appealability absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). To satisfy that standard, a

petitioner must demonstrate that reasonable jurists would find an assessment of the constitutional

claims, or the dispositive procedural ruling dismissing the claims, to be “debatable.” Miller–El v.

Cockrell, 537 U.S. 322, 336–38 (2003); Rose v. Lee, 252 F.3d 676, 683–84 (4th Cir. 2001).

Because Petitioner has not met that standard, a certificate of appealability is DENIED.

             For the reasons stated herein, Bennett’s Petition for Writ of Habeas Corpus is DENIED. A

separate Order follows.


Dated: July 31, 2020
                                                                                   /s/
                                                                   Stephanie A. Gallagher
                                                                   United States District Judge




1
 While a credible claim of actual innocence can also permit review of an otherwise time-barred
habeas petition, this Court will not address the issue further, because Bennett makes no claim that
this is such a “rare” case. See McQuiggin v. Perkins, 569 U.S. 383 (2013).
                                                       4
